DETAILED ACTION
This Office Action is in response to Applicant’s application 16/964,166 filed on July 22, 2020 in which claims 1 to 9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on July 22, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on July 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose a display device comprising: a flexible support material on which a display area, a terminal, and a folding area are disposed, the display area including a TFT layer and a light-emitting device layer provided above the TFT layer, the folding area provided a first resin layer and a second resin layer extending along the display area, the terminal, and the folding area; and an organic spin-on-glass (SOG) film provided between the first resin layer and the second resin layer, and laid through the folding area, wherein the second resin layer is provided above the first resin layer, and the TFT layer is provided above the second resin layer.
Regarding claim 8 the prior art fails to disclose a method for manufacturing a display device, the display device comprising: a flexible support material on which a display area, a terminal, and a folding area are disposed, the display area including a TFT layer and a light-emitting device layer provided above the TFT layer, the folding area provided between the display area and the terminal, and the method comprising: applying a first resin layer on a mother substrate; applying an organic SOG film on the first resin layer; applying a second resin layer on the organic SOG film; forming the TFT layer above the second resin layer; forming the light-emitting device layer above the TFT layer; removing the mother substrate from the first resin layer; and attaching the support material to the first resin layer, wherein the first resin layer and the second resin layer extend along the display area, the terminal, and the folding area, and the organic SOG film is applied to be laid through the folding area.
Claims 2-7 and 9 depend directly or indirectly on claims 1 or 8 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893